DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the lamination web which is unwound in the unwinding device is the same lamination web as the printed web used as a lamination web in the coupling device or if there are two lamination webs.  It is unclear if the lamination web in the uncoupling device step is the printed web which is a lamination web or a different one.
Regarding claim 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, it is unclear if the lamination web which is unwound in the unwinding step is the same lamination web as the printed web used as a lamination web or if there are two lamination webs.  It is unclear if the lamination web in the uncoupling device step is the printed web which is a lamination web or a different one.  It is unclear if the method producing both a lamination web and a printed web or only one or the other as the claim states it produces one of them but the steps require an unwinding device for lamination web AND  a coupling device for using a printed web. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 103a as being obvious over Mark et al.(US Publication 2017/0087900)
Mark et al. discloses a corrugated cardboard plant comprising a device for forming a corrugated web laminated on one side(33), a connecting device for forming a corrugated web laminated on two sides(55), a printer(74), a printed web storage web(81), a lamination web unwinding device(41), and a splicing device for splicing the printed web to use as the lamination web.[0069]  A splicing device couples the printing device to the corrugator by splicing the printed web to the lamination web.[0006]  While the reference does not explicitly state the splicing device allows the lamination web to be coupled to the printed web effectively decoupling the printed web from the corrugator, the reference discloses lamination web can be either the printed web or a lamination web from the corrugator.[0006] It would have been obvious to one of ordinary skill in the art at the time of filing to make the splicing device of Mark et al. able to connect and disconnect the printed web from the corrugator since Mark et al. discloses the printed web or a lamination web can be used in the corrugator and if it can’t be changed back and forth, it would not be possible to use either alternately.  The splicer is considered a coupling/decoupling device since it either connects or disconnects the printed web from the corrugator.
Regarding claim 3, Mark et al. ‘900 shows the coupling of the printed web can occur while the corrugator is in operation.(Figures 2-8)
Regarding claim 6, Mark et al. shows the splicing between the lamination unwinding device and the connecting device.(48)[0069]
Claims 2, 4, 5, 7-11, 13, 14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. ‘900 in view of Mark et al. ‘380(Us Publication 2017/0088380)
Mark et al. ‘900 does not disclose the specifics of the splicing device but does disclose that DE 102015218321.1 teaches the specifics of the splicer.[0070]  The US equivalent is Mark et al. (US Publication 2017/0088380)  It would have been obvious to one of ordinary skill in the art at the time of filing to use the splicer of Mark et al. ‘380 in Mark et al. ‘900 since Mark et al. ‘900 specifically says to refer to Mark et al. ‘380 for the specifics of the splicer.[0070]
Regarding claim 2, Mark et al. ‘380 discloses the web being fed can be cut off using a cross-cut unit or manually.[0092]  A cross-cut unit is therefore considered at least partial automation as it does not require manual cutting.
Regarding claims 17-19, Mark et al. ‘900 shows the coupling of the printed web can occur while the corrugator is in operation.(Figures 2-8)
Regarding claim 4, the device of Mark et al. ‘380 is capable of cutting the printed web, which is considered uncoupling(32), while joining a different lamination web to it.(Figures 2-8)
Regarding claim 5, Mark et al. ‘900 does not explicitly state the splicing device is between the printer and the web storage location.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to place it between them as this would allow the web to either be fed to the splicer or to the storage location as alternatives.  
Regarding claim 7, Mark et al. ‘380 shows two different guide rollers for the different webs.(39, 18)
Regarding claim 8, Mark et al. ‘380 the two webs are guidable separately.(39, 18)
Regarding claim 9, Mark et al. ‘380 shows the webs converging in an activatable installation.(Figures 2-8)
Regarding claim 10, Mark et al. ‘380 shows a pair of converging elements which are displaceable relative to one another.(55, 56)
Regarding claim 11, Mark et al. ‘380 uses glue applicators(30,31) not tape dispensers to join the webs together.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a tape dispenser instead of a glue applicator since the use of adhesive tape instead of glue is well-known and conventional in the adhesive arts and would have been obvious for this reason.
Regarding claims 13 and 14, since the device of Mark et al. ‘380 contains cross-cut units[0092], it has web separation devices capable of cutting the printed web and the lamination web, depending on which roll they are on.
Regarding claim 20, Mark et al. ‘380 shows no manual actions, indicating it can be performed completely automated.
Regarding claim 21, Mark et al. ‘380 shows the cutting occurs upstream of the lamination.(Figures 2-8)
Claims 2, 4, 5, and 7-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et sl. ‘900 as applied to claim 1 above, and further in view of Byrne et al.(US Publication 2006/0130961).
Mark et al. does not disclose the specifics of the splicing device.  Byrne et al. discloses a device for splicing in second web to a first web at production speed to reduce impact on the process.[0004]  It would have been obvious to one of ordinary skill in the art at the time of filing to use the splicer of Byrne et al. in the corrugator of Mark et sl. ‘900 since Mark et al. ‘900 is silent as to the splicer used and since the splicer of Byrne et al. allows the splicing of the new web at production speed reducing impact on the process.[0004]
Regarding claim 2, Byrne et al. discloses operating using an automated system.[0042]
Regarding claim 4, the device of Byrne et al. is capable of cutting the printed web, which is considered uncoupling(32), while joining a different lamination web to it.(Figures 2-8)
Regarding claim 5, Mark et al. ‘900 does not explicitly state the splicing device is between the printer and the web storage location.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to place it between them as this would allow the web to either be fed to the splicer or to the storage location as alternatives.  
Regarding claims 7 and 8, Byrne et al. shows two different guide rollers for the two different webs which guide the webs separately.(100, 200)
Regarding claim 9, Byrne et al. teaches the two webs can converge.(300)[0018]
Regarding claim 10, Byrne et al. teaches a pair of converging elements which are displaceable relative to one another.[0017]
Regarding claims 11 and 12, Byrne et al. discloses the splicer contains an adhesive tape applicator.(400),[0008]
Regarding claim 12, Byrne et al. discloses there is a controller which controls the process though it does not explicitly state it activate converging of the nip rolls or application of the adhesive.[0059]  It would have been obvious to one of ordinary skill in the art at the time of filing to have the controller control the converging of the nip rolls and application of the adhesive since the reference discloses the controller receives data input about these locations and one in the art would appreciate a controller would also control the locations of the pieces of equipment as that is the purpose of a controller.[0059]
Regarding claims 13 and 14, Byrne et al. discloses cutters for both webs.(700, 750)
Regarding claim 15, Byrne et al. discloses a removable counter drive unit which applies tape to the webs.(400)  It interacts with an element which applies the adhesive tape to the counter drive unit.[0039]  It is noted the claim does not require the removable unit interact with an adhesive tape applicator, only an adhesive tape element.
Regarding claims 17-19, Byrne et al. shows the splicing occurs during operation.[0004]
Regarding claim 20, since the process has an apparatus controller, one in the art would appreciate it could be operated completely automated.[0059]
Regarding claims 21-24, Byrne et al. discloses the cutters can be upstream or downstream of the joining location for either web and downstream of the tape applicator.(600, 650, 700, 750)
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Mark et al. ‘900 does not show a coupler or decoupler, a coupler/decoupler according to the disclosure appears to be a splicer.  Mark et al. ‘900 shows a splicer for splicing a printed web into a corrugator.  Examiner is unclear how a splicer is not a device for coupling/uncoupling a web from the corrugator.  A splicer enables the changing of one web to another web, which is what a coupling/decoupling device does.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746